Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1 – 20 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the outlet end" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Further, the limitation is vague in that it is unclear if Applicant intended to claim the outlet opening or is introducing a further limitation.  For the purpose of examination, the limitation will be examined as “the outlet opening”.
Claims 2 – 20 are further rejected as being dependents of rejected claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ericson et al. (U.S. Patent Publication No. 2016/0136659 A1) in view of Schmid (U.S. Patent Publication No. 2006/0242774 A1).
Regarding Independent Claim 1, Ericson teaches a brushing sprayer (Fig. 1), comprising: a pipe body (spray head, 210), comprising an inlet end (Annotated Fig. 6) and an outlet opening (Annotated Fig. 6; Paragraph [0076]), wherein the inlet end (Annotated Fig. 6) has an inlet opening (inlet, 223), and the outlet end (Annotated Fig. 6) has a first outlet opening (first outlet member, 231), a second outlet opening (second outlet member, 232) and a third outlet opening (third outlet member, 233; Paragraph [0076]), the inlet opening (223), the first outlet opening (231), the second outlet opening (232) and the 

    PNG
    media_image1.png
    413
    928
    media_image1.png
    Greyscale

Ericson doe not explicitly teach a brushing head, positioned on the outlet end of the pipe body. 
Schmid, however, teaches a brushing head (brush head, 21), positioned on the outlet end (Annotated Fig. 3) of the pipe body (12). 

    PNG
    media_image2.png
    486
    933
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ericson to further include a brushing head, positioned on the outlet end of the pipe body, as taught by Schmid, to provide a device so that the user can press the washing brush against the surface which is to be cleaned, thus providing an efficient cleaning of the surface.
Regarding Claim 2, Ericson, as modified, teaches the brushing sprayer (Fig. 1) wherein when the control assembly (224/225) plugs the second flow way (242) and the third flow way (243), the water flow outlets from the first flow way (241; Paragraphs [0093], [0098] and [0099]).  
Regarding Claim 3, Ericson, as modified, teaches the brushing sprayer (Fig. 1) wherein when the control assembly (224/225) plugs the first flow way (241) and the third flow way (243), the water flow outlets from the second flow way (242; Paragraphs [0093] and [0099]).  
Regarding Claim 4, Ericson, as modified, teaches the brushing sprayer (Fig. 1) wherein when the control assembly (224/225) plugs the first flow way (241) and the second flow way (242), the water flow outlets from the third flow way (243; Paragraphs [0093] and [0109]).  
Regarding Claim 5, Ericson, as modified, teaches the brushing sprayer (Fig. 1) wherein when the control assembly (224/225) comprises a first plug and a second plug (via diverter 251 and 252), the first plug is positioned corresponding to the first flow way, the second flow way and the third flow way, and the second plug is positioned corresponding to the second flow way and the third flow way (Paragraphs [0109] and [0110]).  
Regarding Claim 6, Ericson, as modified, teaches the brushing sprayer (Fig. 1) wherein when the first plug plugs the first flow way (241), and the second plug plugs the second flow way (242), the water flow outlets from the third flow way (243; Paragraphs [0109] and [0110]).  
Regarding Claim 7, Ericson, as modified, teaches the brushing sprayer (Fig. 1) wherein when the first plug plugs the first flow way (241), and the second plug plugs the third flow way (243), the water flow outlets from the second flow way (242; Paragraphs [0109] and [0110]).
Regarding Claim 8, Ericson, as modified, teaches the brushing sprayer (Fig. 1) wherein when the first plug does not plug the first flow way (241), the first plug plugs the second flow way (242) and the third flow way (243), whereby the water flow outlets from the first flow way  (241; Paragraphs [0109] and [0110]).

 Claims 15 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ericson et al. (U.S. Patent Publication No. 2016/0136659 A1) in view of Schmid (U.S. Patent Publication No. 2006/0242774 A1) and Jaeger (U. S. Patent Publication No. 2012/0090106 A1).
Regarding Claim 15, Ericson, as modified, teaches the elements of claim 1 as discussed above.
Ericson does not teach the brushing sprayer wherein the brushing head comprises a brushing portion and a rotating assembly, the rotating portion is positioned in the pipe body, the brushing portion and the rotating assembly are connected to each other, and when the rotating assembly rotates, the rotating assembly drives the brushing portion to rotate.  
Jaeger, however, teaches the brushing sprayer wherein the brushing head comprises a brushing portion (35) and a rotating assembly (drive wheel, 11; Figs. 1 and 2), the rotating portion is positioned in the pipe body (Figs. 1 and 2), and the brushing portion (35) and the rotating assembly (11) are connected to each other (Figs. 1 and 2), and when the rotating assembly rotates, the rotating assembly drives the brushing portion to rotate (Paragraph [0017]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ericson to further include the brushing head comprises a 
Regarding Claim 16, Ericson, as modified, teaches the elements of claim 15 as discussed above.
Ericson does not teach the brushing sprayer wherein the rotating assembly comprises a water power member, the water power member is positioned on the first flow way; when the water flow flows through the water power member along the first flow way, the water flow drives the water power member to rotate, and drives the brushing portion to rotate simultaneously.  
Jaeger, however, teaches the brushing sprayer wherein the rotating assembly comprises a water power member (jet member, 45), the water power member (45) is positioned on the first flow way (Paragraph [0046]); when the water flow flows through the water power member (45) along the first flow way, the water flow drives the water power member to rotate, and drives the brushing portion to rotate simultaneously (Paragraph [0035]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ericson to further include the rotating assembly comprises a water power member, the water power member is positioned on the first flow way; when the water flow flows through the water power member along the first flow way, the water flow drives the water power member to rotate, and drives the brushing portion to rotate simultaneously, as taught by Jaeger, to provide a fluid rotation drive which has a running behavior which is as smooth as possible with a speed of rotation as stable as possible with respect to external influences. 
Regarding Claim 17, Ericson, as modified, teaches the elements of claim 16 as discussed above.
Ericson does not teach the brushing sprayer wherein the rotating assembly is a planetary gear decelerator, the water power member is a sun gear of the planetary gear decelerator, and the brushing 
Jaeger, however, teaches the brushing sprayer wherein the rotating assembly is a planetary gear decelerator (Paragraphs [0031] and [0032]), the water power member is a sun gear of the planetary gear decelerator, and the brushing portion is connected to a ring wheel of the planetary gear decelerator; a planetary gear carrier is positioned between the water power member and the brushing portion; when the sun gear rotates, the sun gear transmits a rotation force to the ring wheel through the planetary gear carrier, whereby to rotate the ring wheel, so as to drive the brushing portion to rotate (Paragraphs [0031] – [0035]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ericson to further include the rotating assembly is a planetary gear decelerator, the water power member is a sun gear of the planetary gear decelerator, and the brushing portion is connected to a ring wheel of the planetary gear decelerator; a planetary gear carrier is positioned between the water power member and the brushing portion; when the sun gear rotates, the sun gear transmits a rotation force to the ring wheel through the planetary gear carrier, whereby to rotate the ring wheel, so as to drive the brushing portion to rotate, as taught by Jaeger, to provide a fluid rotation drive which has a running behavior which is as smooth as possible with a speed of rotation as stable as possible with respect to external influences. 
Regarding Claim 18, Ericson, as modified, teaches the elements of claim 16 as discussed above.
Ericson, in view of Jaeger does not teach the wherein the rotating assembly is a dual gear decelerator, the water power member is a fan gear of the dual gear decelerator, and the brushing portion is connected to a driven gear of the dual gear decelerator; a dual gear assembly is positioned between the water power member and the brushing portion; when 13the fan gear rotates, the fan gear transmits a rotation force to the driven gear through the dual gear assembly, whereby to rotate the driven gear, so as to drive the brushing portion to rotate, however It would have been obvious to one having ordinary skill In re Leshin, 125 USPQ 416. 19. 
Regarding Claim 19, Ericson, as modified, teaches the elements of claim 15 as discussed above
Ericson does not teach the brushing sprayer wherein the brushing portion comprises a brushing pad and a support, the brushing pad and the support are detachably connected to each other.  
Jaeger, however, teaches the brushing sprayer wherein the brushing portion comprises a brushing pad (59) and a support (43), the brushing pad and the support are detachably connected to each other (Paragraph [0040]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ericson to further include the brushing portion comprises a brushing pad and a support, the brushing pad and the support are detachably connected to each other, as taught by Jaeger, to provide a device that is easily detached, in the event of a clog. 
Regarding Claim 20, Ericson, as modified, teaches the elements of claim 19 as discussed above
Ericson does not teach the brushing sprayer wherein the brushing pad and the support are detachably connected in a snap-fit connection or in a threaded connection.
Jaeger, however, teaches the brushing sprayer wherein the brushing pad (59) and the support (43) are detachably connected in a snap-fit connection or in a threaded connection (Paragraph [0044] via plug 53; Fig. 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ericson to further include the brushing pad and the support are detachably connected in a snap-fit connection or in a threaded connection, as taught by Jaeger, to provide a device that is easily detached, in the event of a clog. 
Allowable Subject Matter
Claims 9 – 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9 – 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Art made of record, however, not relied upon in the current rejection is as follows:  U. S. Patent Publication No. 2017/0182501 A1 to Moehring et al. teaches a spray device includes a waterway, a shell, a spray face, a first valve body, a second valve body, and an actuator. The waterway has an outer surface. The waterway includes an inlet port, a first cavity, a first flow path, a first outlet port, a second cavity, a second flow path, and a second outlet port. The inlet port has an inlet opening in the outer surface. The inlet port is in fluid communication with the first cavity and the second cavity. The first cavity has a first cavity opening in the outer surface. The first cavity is in fluid communication with the first flow path. The second cavity has a second cavity opening in the outer surface. The second cavity is in fluid communication with the second flow path. The first flow path is in fluid communication with the first outlet port. The first outlet port has a first outlet opening in the outer surface. The second flow path is in fluid communication with the second outlet port. The second outlet port has a second outlet opening in the outer surface. The first flow path is not in fluid communication with the second flow path. The waterway is operable to have fluid flow from the inlet port to the first outlet port and the second outlet port. The shell is hollow. The shell has an inlet opening, an actuator opening, and an outlet opening.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/KATINA N. HENSON/Examiner, Art Unit 3723